DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (2017/0009184 A1).
Regarding claims 16-20, and 30, Schubert teaches a fabric softening composition comprising:  (A); a non-silicone containing quaternary ammonium such as imidazolinium salts in the amount of 0.1-30 %; [51, 34],  (B); oils such as fatty acid oils 
Regarding claims 17-19,  Schubert’s teaching of the amounts of components does not anticipate them.  However, there is a considerable overlap to render them obvious. It would have been obvious (prior to effective filing date) to a person of ordinary skill in the art to adjust or optimize the amounts of conditioners’ components with the motivation obtaining a desired conditioning results. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990), [MPEP 2144.05, R5].
Furthermore, Schubert does not specifically teach the micro-emulsion for the whole system, even though uses some components in micro-emulsion form.  However, it would have been obvious to make the whole composition in micro-emulsion form, since it comprises all the claimed ingredients which would make if feasible to do so. . As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir), [MPEP 2144.05]. 


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (2017/0009184 A1) as applied to claim 16 and further in view of Bonastre (US 5,886,201).
Regarding claims 21-22,  Schubert does not teach the instantly claimed fatty acid alkanolamine ester. However, analogous art of Bonastre, teaches a fabric softener composition comprising fatty acid ethanol amine ester; [abstract, 2: 20-25, claim 1].  At the time before the effective filing date, it would have been obvious to add the softener active of Bonastre to Schubert’s composition with the motivation of enhancing the range of composition’s softening property by introducing additional softening ingredient.  

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (2017/0009184 A1) as applied to claim 20 and further in view of Kruger (DE 102015223454).
Regarding claims 23-24, Schubert does not teach the instantly claimed quaternary ammonium salt of instant formula (I) which is identified as bi-(isostearyl/oleoyl/isopropyl) diominium methosulfate or REWOQUAT CR 3099 by applicant’s disclosure; [PGPub 2020/0283707 A1; 0164]. However, a related art of Kruger teaches a hair conditioning composition comprising bi-(isostearyl/oleoyl/- isopropyl) diominium methosulfate for providing softness and good washing results; [page 3]. At the time before the effective filing date, it would have been obvious to add the softener active of Kruger to Schubert’s composition with the motivation of enhancing the softening effects of composition by introducing additional softening ingredient.  

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (2017/0009184 A1) as applied to claim 20 and further in view of BonastreVery et al. (WO 93/16157).
Regarding claims 25-27, Schubert does not teach the instantly claimed softener formulation of (II).  However, Bonastre teaches a fabric softening composition comprising a fabric softening active which closely analogous to the instant claim’s formula (II) with claimed structural limitations.; [abstract, page 3, attached English translation].  At the time before the effective filing date, it would have been obvious to add the softener active of Bonastre to Schubert’s composition with the motivation of enhancing the softening effects of composition by introducing additional softening ingredient.  
 The rejection is based on close structural similarity (analogous) between chemical compounds.  This is founded on the expectation that compounds similar in structure will have similar properties. 
             
    PNG
    media_image1.png
    198
    382
    media_image1.png
    Greyscale

 A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds [MPEP 2144.09].

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (2017/0009184 A1) as applied to claim 20 and further in view of Nguyen et al. (2004/0163182 A1).
Regarding claims 28-29, Schubert does not teach the instantly claimed softener formulation of (III) or (IV).  However, Nguyen teaches a fabric softening composition comprising a fabric softening active which closely analogous to the instant claim’s formula (IV) with claimed structural limitations at least for claim 28 wherein the instantly claimed R4 and R5 are hydrogen or hydrocarbon radicals; [15, 42, 68, claims 1 & 12].

                  
    PNG
    media_image2.png
    162
    355
    media_image2.png
    Greyscale

At the time before the effective filing date, it would have been obvious to add the softener active of Nguyen to Schubert’s composition with the motivation of enhancing the softening effects of composition by introducing additional softening ingredient. 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection [MPEP 2144.09].

Claims 31-33 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Schubert et al. (2017/0009184 A1).
Regarding claims 31-33, Schubert teaches a method of formulating a fabric softener (1, 5, 86, 366) comprising quaternary ammonium   microemulsion system for fabric softening compounds comprising:  (A); a non-silicone containing quaternary ammonium such as ester-quats imidazolinium salts; [51, 34, 189, 197],  (B); oils such as fatty acid oils of soybean or canola (natural tri-glycerides); [113], (C);  nonionic surfactant in the amount of up to 30 % %; [172, 285], (D); non-aqueous solvent (as a carrier) such as glycerol or 1-2 propane diol; [313], and water; [359, 365].

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (2017/0009184 A1) as applied to claim 16 and further in view of Bonastre (US 5,886,201).
Regarding claims 34-35,  Schubert does not teach the instantly claimed fatty acid alkanolamine ester salt. However, analogous art of Bonastre, teaches a fabric softener composition comprising fatty acid ethanolamine ester; [abstract, 2: 20-25, claim .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 16-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14-18 of copending Application No. 16/636,678 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claim 16 corresponds to claims 1-2 of copending “678” with the only difference in the name of component B. This component on the instant claim is termed “at least one ester oil or mineral oil”, and on the copending “678” is termed “at least one cosmetic oil”.  It is noted that cosmetic oils are mainly made of ester oils such as plant based triglycerides (please consult any general chemistry textbook).  Furthermore, instant application discloses the one ester oil such as vegetable oil and castor oil (PGPub; 96, 116), and similarly the copending application “678” discloses cosmetic oils such as castor oil which is a natural triglyceride (PGPub: 54, 169, 180, 194) and thus renders the component B obvious.
Claim 17-19 corresponds to claims 3 and 14-15 of copending “678” wherein the amounts of components A, b, C, D and E in both applications are either almost identical, for claim 17, or indeed have a major overlap for claims 18 and 19.
Claim 20-22 corresponds to claims 6 and 16-17 of copending “678”, wherein the ester quats, quaternized fatty acid alkanolamine ester salt, quaternized isopropanol- amine ester salt, quaternized fatty acid ethanolamine ester salt or imidazolinium salts are the commonly claimed limitations.
Claim 23 corresponds to claims 7 of copending “678”, wherein they share the same general formula (I).
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

                                       Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/M.R.A./
Examiner, Art Unit 1767
2021/08/28



/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767